   Case 3:20-cv-02910-L Document 305 Filed 09/10/21   Page 1 of 22 PageID 5041



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


COMMODITY FUTURES TRADING                 §
COMMISSION, and                           §
                                          §
ALABAMA SECURITIES COMMISSION,            §
STATE OF ALASKA, ARIZONA                  §   Case No.: 3:20-cv-2910-L
CORPORATION COMMISSION, CALIFORNIA        §
COMMISSIONER OF BUSINESS OVERSIGHT,       §
COLORADO SECURITIES COMMISSIONER,         §
STATE OF DELAWARE, STATE OF FLORIDA,      §
OFFICE OF THE ATTORNEY GENERAL,           §
STATE OF FLORIDA, OFFICE OF FINANCIAL     §
REGULATION, OFFICE OF FINANCIAL           §
REGULATION, OFFICE OF THE GEORGIA         §
SECRETARY OF STATE, STATE OF HAWAII,      §
SECURITES ENFORCEMENT BRANCH,             §
IDAHO DEPARTMENT OF FINANCE,              §
INDIANA SECURITIES COMMISSIONER,          §
IOWA INSURANCE COMMISSIONER               §
DOUGLAS M. OMMEN, OFFICE OF THE           §
KANSAS SECURITIES COMMISSIONER,           §
KENTUCKY DEPARTMENT OF FINANCIAL          §
INSTITUTIONS, MAIN SECURITIES             §
ADMINISTRATOR, STATE OF MARYLAND          §
EX REL MARYLAND SECURITIES                §
COMMISSIONER, ATTORNEY GENERAL            §
DANA NESSEL ON BEHALF OF THE PEOPLE       §
OF MICHIGAN, MISSISSIPPI SECRETARY OF     §
STATE, NEBRAKA DEPARTMENT OF              §
BANKING & FINANCE, OFFICE OF THE          §
NEVADA SECRETARY OF STATE, NEW            §
MEXICO SECURITIES DIVISION, THE PEOPLE    §
OF THE STATE OF NEW YORI( BY LETITIA      §
JAMES, ATTORNEY GENERAL OF THE            §
STATE OF NEW YORK, OKLAHOMA               §
DEPARTMENT OF SECURITIES, SOUTH           §
CAROLINA ATTORNEY GENERAL, SOUTH          §
CAROLINA SECRETARY OF STATE, SOUTH        §
DAKOTA DEPARTMENT OF LABOR &              §
REGULATION, DIVISION OF INSURANCE,        §
COMMISSIONER OF THE TENNESSEE             §
DEPARTMENT OF COMMERCE AND                §
INSURANCE, STATE OF TEXAS,                §
         Case 3:20-cv-02910-L Document 305 Filed 09/10/21                       Page 2 of 22 PageID 5042



WASHINGTON STATE DEPARTMENT OF                                   §
FINANCIAL INSTITUTIONS, WEST VIRGINIA                            §
SECURITIES COMMISSION, AND STATE OF                              §
WISCONSIN                                                        §
                                                                 §
                            Plaintiffs,                          §
                                                                 §
v.                                                               §
                                                                 §
TMTE, INC. a/k/a METALS.COM, CHASE                               §
METALS, INC., CHASE METALS, LLC,                                 §
BARRICK CAPITAL, INC., LUCAS THOMAS                              §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                          §
and SIMON BATASHVILI,                                            §
                                                                 §
                            Defendants,                          §
                                                                 §
and                                                              §
                                                                 §
TOWER EQUITY, LLC,                                               §
                                                                 §
                            Relief Defendant.                    §
                                                                 §


                                      FIFTH REPORT OF THE RECEIVER

             Kelly M. Crawford, as the court-appointed Receiver ("Receiver"), submits his fifth report

     pursuant to this Court's Statutory Restraining Order, Order for an Accounting, Order for

     Appointment of Receiver, Order for Expedited Discovery, and Other Equitable Relief and Order to

     Show Cause Regarding Preliminary Injunction [Docket No. 16] (the "SR0") 1, covering the period

     from June 26, 2021 through September 10, 2021.




     1
       The SRO was continued in force by Consent Orders entered by the Court regarding the Defendant entities and the
     individual Defendants Asher and Batashvili [Docket Nos. 164, 165]. The Receiver requests the Court to take judicial
     notice of the pleadings on file in this lawsuit.



     FIFTH REPORT OF THE RECEIVER                                                                                  2
    Case 3:20-cv-02910-L Document 305 Filed 09/10/21                     Page 3 of 22 PageID 5043



                                                      I.

                                               INVESTORS

        On March 2, 2021 the Comi entered an Order Establishing Claims Adjudication Process

[Docket No. 227] (the "Claims Order"). The Claims Order sets a bar date of April 30, 2021, for

claims to be mailed to the Receiver. Pursuant to the Claims Order, on March 12-14, 2021, the

Receiver published in USA Today a Notice to Claimants in the Receivership of their right to file a

claim in the Receivership and the bar date of April 30, 2021. The Receiver continued to obtain

information from investors to build a database of contact information for the investors, the amount

paid to the Defendants, and the metals purchased. In addition, the Receiver prepared a database of

non-metals investors and a database of creditors.            The Receiver mailed and/or emailed claim

confirmation forms to 1,674 investors in its database of metals purchasers; mailed and/or emailed

non-metals claim forms to 28 investors and 400 other possible investors; and mailed and/or emailed

creditor proof of claim forms to 109 creditors.

        In order to keep investors and creditors updated with developments in the Receivership and

answer questions regarding the claims process, the Receiver maintained his website,

www.metalsandbarrickcapitalreceivership.com. The Receiver posted on the website a list of

frequently asked questions regarding the claims process.

        Because most of the investors are elderly and communication were by mail, which often

times was very slow or sent to an incorrect address, the Receiver requested the Court to extend the

bar date for filing claims from April 30, 2021 until June 15, 2021 2 • On May 7, 2021, the Court

granted the Receiver's motion and extended the bar date.




2
 Motion to Extend Deadlines Under the Order Establishing Claims Adjudication Procedures filed on April 26, 2021
[Docket No. 241].



FIFTH REPORT OF THE RECEIVER                                                                              3
  Case 3:20-cv-02910-L Document 305 Filed 09/10/21                 Page 4 of 22 PageID 5044



        As of the bar date, the Receiver received 1,003 claims of metals investors, 14 claims of non-

metal investors, and 29 proofs of claim from creditors. After the bar date, the Receiver received 9

claims of metals investors.

        The Receiver analyzed the claims and made his recommendation regarding the claims in a

Claims Report filed on July 30, 2021 [Docket No. 290]. The Receiver recommended approval of

timely filed claims of metals investors totaling $63,407,530.21. The Receiver also recommended

approval of non-timely filed claims of metals investors totaling $499,089.72.       In addition, the

Receiver recommended approval of non-metal claims totaling $4,323,849. Based on the foregoing,

the Receiver's total recommended claims for metal (timely and untimely) investors and non-metal

investors is $68,230,468.93. Finally, the Receiver analyzed and made recommendations regarding

29 creditor claims.

        Pursuant to the Claims Order, on July 30, 2021, the Receiver mailed to each investor a

package that included a copy of the Receiver's Claims Report, a letter regarding the Receiver's

recommendation of the investor's claim, and a worksheet showing the calculation of the investor's

claim. The Receiver also advised the investors that pursuant to the Claims Order, objections to the

Receiver's claims recommendations must be mailed to the Receiver by no later than September 30,

2021.

                                                 II.

                               ASSETS RECOVERED TO DATE

        The assets recovered by the Receiver since June 26, 2021 are as follows:

               Proceeds from sale of Mercedes:              $75,000

               Manufacturer's Bank:                         $34,985

               Frontline VC LP distribution:                $37,292.05

               Tower Realty Partners distribution:          $525


FIFTH REPORT OF THE RECEIVER                                                                    4
    Case 3:20-cv-02910-L Document 305 Filed 09/10/21                     Page 5 of 22 PageID 5045



                 Solis Fl. Investors II, LP distribution:         $689

                 Stonecrest CA Investors II, LP distribution: $1,23 7

                 Copperfield Tx Investors distribution:           $802

                 Frankford Investors II, LP distribution:         $343

                 Interest earned through August 31st              $1,090.90

With the recove1y of the foregoing additional assets, plus the assets recovered as of the Receiver's

Initial Report, the Receiver's Second, Third, and Fourth Reports, and less the monies paid for

Receivership fees and expenses, the balance in the Receivership account as of September 6, 2021 is

$8,607,459.47.

                                                     III.

                             POTENTIAL SOURCES OF RECOVERY

        The Receiver identified the following additional sources for recove1y of investor monies.

        A.       PERSONAL PROPERTY

        The Receiver also has possession of three paintings taken from the Defendants' offices that

are of nominal value that the Receiver is offering for sale online.

        The Receiver took possession of certain jewehy given by Defendant Simon Batashvili to his

wife Fainche McCarthy. Initial appraisals of the jewehy indicate it is worth less than $10,000. The

Receiver discovered that Defendant Simon Batashvili and his wife Fainche in April, 2020 sought to

insure jewelry that was valued at more than            $380,000 3 .   The Receiver made demand upon

Batashvili and his wife to turn over the jewelry.             Batashvili initially turned over a Rolex

Cosmograph watch valued at $28,500 and a diamond ring valued at approximately $59,000. After

fmiher demands by the Receiver, Batashvili turned over to the Receiver a woman's ring, a Cartier


3
 Appendix in Support of Receiver's Motion for "Show Cause" hearing to Hold Defendant Simon Batashvili in Civil
Contempt, [Docket No. 251], App. 00041-00042.


FIFTH REPORT OF THE RECEIVER                                                                             5
  Case 3:20-cv-02910-L Document 305 Filed 09/10/21                     Page 6 of 22 PageID 5046



watch, and a Rolex watch. The Receiver contends Batashvili and his wife remain in possession of

additional jewelry they have not turned over to the receivership.

             Finally, the Receiver took possession of furniture, atiwork, guitars, and musical equipment

belonging to the Defendants Lucas Asher and Simon Batashvili that the Receiver is currently

storing.        Pursuant to the terms of the Comi' s Consent Order Governing the Administration of the

Receivership, Procedures Governing the Sale or Abandonment of Personal Property, Notice of

Intended Sale and Disposition of Various Items, Fee Application Procedures. [Docket No. 213] (the

"Administration Order"), the personal prope1iy of the individual defendants, including the jewelry

received from Simon Batashvili and his wife, cannot be sold until a final judgment is obtained by

the Plaintiffs against the individual defendants, or the defendants are dismissed from the lawsuit.

           B.       REAL PROPERTY

           During the Receiver's investigation, the Receiver discovered that in 2019 Defendant Tower

Equity, LLC, or an affiliated Tower entity, purchased at a Sheriff's sale 17 residential properties in

Philadelphia, Pennsylvania. According to public records, Tower paid a total of $1,254,000 for

these prope1iies.

           The Receiver retained three appraisers to appraise the fair market value of each of the 17

prope1iies for sale. In addition, the Receiver retained a real estate broker in Philadelphia who is

actively marketing the prope1iies for sale.

           The Receiver entered into contracts for the sale of 6 of the 17 properties as follows:

           6885 N. 19 111 Street, Philadelphia, PA 19126                 $260,000

           6616 Chew Avenue, Philadelphia, PA 19119                      $145,000

           5782 Haddington Street, Philadelphia PA 19141                 $142,000

           434 E. Cheltenham Avenue, Philadelphia PA 19120               $204,000

           513 5 Jackson Street, Philadelphia PA 19124                  $119,000


FIFTH REPORT OF THE RECEIVER                                                                        6
  Case 3:20-cv-02910-L Document 305 Filed 09/10/21                 Page 7 of 22 PageID 5047



        827 Rhawn Street, Philadelphia PA 19111                      $235,000

        Total:                                                       $1,105,000

        The Receiver filed motions with the Court seeking approval to sell the foregoing prope1ties.

After a hearing on August 19, 2021, the Court entered an Order authorizing the Receiver's sale of

the six properties. [Docket No. 298]. Since the entry of the Court's Order, the contract for the sale

of the Chew property was terminated because the buyer's financing fell through. The Receiver

expects to close on the sale of the remaining prope1ties in September, 2021.

        In addition, the Receiver entered into a contract for the sale of property located at 404 N.

Wanamaker Street, Philadelphia, PA 19131 for an effective price of $126,000, and on August 25,

2021, the Receiver filed a motion with the Court requesting approval of the sale of that prope1ty.

Also, the Receiver entered into a contract for the sale of property located at 178 Rosemar Street,

Philadelphia, PA 19120 for $105,000, and is filing a motion with the Court requesting approval of

the sale of that property.

        Defendant Asher testified in his asset deposition that Defendant Tower Equity, LLC, or an

affiliated Tower entity, purchased fractional interests in properties in Florida, Tennessee, Texas,

and Pennsylvania - ranging from commercial to industrial to multi-family.               The Receiver

discovered that Asher used Tower Equity to invest $215,000 with Crowdstreet for the purchase of

fractional interests in various real estate projects. Such interest has been assigned by Crowdstreet to

the Receiver and to date the Receiver has received distribution checks from such investment

totaling $49,489.05. The property interests are identified as follows:

        Bristol Development - Vista Brooklyn                 $25,000 investment

        Feldman Equities - Morgan Stanley Tower              $30,000 investment




FIFTH REPORT OF THE RECEIVER                                                                       7
     Case 3:20-cv-02910-L Document 305 Filed 09/10/21                            Page 8 of 22 PageID 5048



           Frontline Holdings - Chateau on the River                      $25,000 investment4

           Rhodium Asset Management- Grand Pointe Apts. $25,000 investment

           RREAF - Residence at Edinburg                                  $50,000 investment

           Trident Capital Group - St. Louis Indust.                      $35,000 investment

           J. Jeffers &Co. - The Huron Building                           $25,000 investment

Tower Equity also invested through Crowdstreet $50,000 in an entity that owned a property known

as the Dixon Landing Research Parle That property was sold and $65,708 was distributed to the

receivership.

           The Receiver further discovered that Defendant Tower Equity, LLC invested $201,000 in

Cadre Investments. Such interest has been assigned by Cadre Investments to the Receiver and to

date the Receiver has received distribution checks from such investment totaling $15,919. The

property interests are identified as follows:

           7421 at Frankford in Dallas, Texas                    $50,000 investment

           Lodge at Copperfield in Houston, Texas                $50,000 investment

           Stonecrest in San Diego, California                   $51,000 investment

           Solis at Winter Park, Orlando, Florida                $50,000 investment

           The Receiver is continuing his investigation into real properties in which the Defendants or

Relief Defendants or entities they own or control may have an interest.

           The Receiver made demand upon the lessor of 8383 Wilshire Blvd, the headquarters of the

Defendants, to return the security deposit in excess of $1 million held by the lessor. To date the

lessor has refused to turn over the security deposit and the Receiver will request the Court to

compel the lessor to turn over the security deposit to the Receiver.



4   This property was sold and the receivership received a distribution of $37,292.05 from such sale.



FIFTH REPORT OF THE RECEIVER                                                                            8
  Case 3:20-cv-02910-L Document 305 Filed 09/10/21                 Page 9 of 22 PageID 5049



       Finally, the Receiver, attempted to negotiate a settlement with the lessor of the house rented

to Defendant Simon Batashvili to return a portion of the $35,000 security deposit held by the lessor.

The lessor refuses to return any portion of the security deposit to the Receiver and the Receiver will

have to request the Court to compel the lessor to turn over the security deposit.

       C.      COMMISSIONS

       The law is well established that a Receiver may recover commissions received from sales

persons for their role in soliciting investor monies for an unlawful scheme. Warfield v. Byron, 436

F.3d 551, 560 (5 111 Cir. 2006). In such instance, sales persons are not being paid with profits earned

from a legitimate enterprise, but instead are being paid commissions from the principal amount

received from investors in the scheme. Regardless of whether the salespersons knew or should

have known that Metals.com or Barrick capital or the other Defendant entities were being operated

illegally, the commissions the salespersons received are recoverable as fraudulent conveyances. Id.

As the recipient of a fraudulent transfer, the salesperson must be able to show that he or she

received the commissions in good faith and in exchange for reasonably equivalent value. While a

salesperson may be able to claim he or she received the commissions in good faith, the salesperson

cannot show he or she provided reasonably equivalent value in exchange for the money received.

Adding more investors to a fraudulent scheme does not provide value, but rather only enlarges the

number of victims.

       The Receiver traced several million dollars of investor funds paid in commissions. The

Receiver mailed the salespersons a copy of the SRO and made demand upon the salespersons to

provide the Receiver with information regarding the monies received and services provided. In

addition, the Receiver sent the salespersons a second letter informing them of the Receiver's intent

to file a lawsuit against them to recover the commissions and inviting settlement discussions. The




FIFTH REPORT OF THE RECEIVER                                                                      9
    Case 3:20-cv-02910-L Document 305 Filed 09/10/21                            Page 10 of 22 PageID 5050



Receiver is filing a lawsuit against the following salespersons and their entities seeking the recovery

of $14,395,106 in commissions5, as follows:



David Bleeden and his entities
Bear Hunter, LLC and Xan, LLC                                                     $658,938

Athena Hunter and her entity
TP Boss, LLC                                                                      $132,902

Daniel Halimi and his entity
Halimi Group:                                                                     $271,773

Benjamin Lee and his entity
Mettabel, Inc.                                                                     $219,725

Kyle Sanna and his entities
L TK Marketing and Hurrica)                                                        $1,274,143

Walter Vera and his entities
Midwood Capital and Verastan Group                                                 $4,533,520

Randall Kohl/Alan Kohl and his entity
The Voice, Inc.                                                                   $486,807

Deric Ned and his entities
Poortrap Entertainment, Inc. and Deep State Marketing                             $2,975,506

Christopher Stephen and his entity
Eco Blue                                                                          $255,689

Michael Peralta and his entity
MPERA Corp.                                                                       $130,341

Richard Joe Dougherty and his entity
Rich Dough, Inc.                                                                  $247,024

Sean Reza/Thomas Reza and his entity
Amerigold                                                                         $737,094

Matthew Levitt and his entity
Gooner Enterprises                                                                $625,414


5
    These damages claims are subject to change as discove1y is conducted in the lawsuit.



FIFTH REPORT OF THE RECEIVER                                                                           10
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21   Page 11 of 22 PageID 5051



James Flick and his entity
Ellipsis Marketing                                   $107,210

Joshua Ferdman and his entity
Ferdman Group Inc.                                   $126,115
       \
Andrew J. Eilers and his entity
Andrew J. Eilers Consulting Inc.                     $61,332

Alexander Flamer and is entity
9inth Level Marketing                                $27,101

David Wolan and his entity
Harper Metals                                        $129,093

Gabriel Marquez and his entity
Architect Business Marketing                         $387,301

Brock Bowers and his entity
TOTM Production Group, LLC                           $58,616

Phillip Levy and his entity
IQ Capital Advisors                                  $163,683

Gary Schneider and his entity
BLKOps                                               $521,749

Bruce Always and his entity
Always Talent Transformation Inc.                    $264,030


TOTAL:                                               $14,395,106




FIFTH REPORT OF THE RECEIVER                                               11
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21              Page 12 of 22 PageID 5052



        D.      INVESTMENTS BY THE DEFENDANTS

        At his asset deposition, Defendant Asher testified that he used Defendant Tower Equity

LLC to make a number of venture capital, equity, or stock purchases, including an investment of

approximately $300,000 in Space Exploration· Technologies Corp. ("SpaceX").          Through his

investigation the Receiver learned that on February 28, 2019, Tower Equity LLC invested $250,000

in a series of Equidate Investments, LLC, now Forge, which in turn, purchased shares of Troy

Capital Partners SX IX, LLC, which owns shares of SpaceX.     The Receiver is in discussions with

Forge regarding liquidation of this interest.

       In addition, the Receiver obtained information from EquityZen showing that Tower

Equity LLC has investments through EquityZen totaling $334,780 in the following entities:

       Dave                    $10k

       Desktop Metal           $10k

       Fl export               $10k

       Lookout                 $10k

       Bird                    $10k

       Robinhood               $25k

       Zocdoc                  $10k

       Wish                    $10k

       23andMe                 $10k

       Carbon                  $10k

       Instacart               $10k

       Acquia                  $10k

       Outbrain                $10k

       Collective Health       $10k


FIFTH REPORT OF THE RECEIVER                                                                12
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                Page 13 of 22 PageID 5053



       Automattic             $10k

       The Honest Company $1 Ok

       Hotel Tonight          $10k

       Betterment             $10k

       Quanergy Systems       $10k

       Addepar                $10k

       Circle                 $10k

       Kobalt                 $10k

       Ripple                 $25k

       So Fi                  $10k

       Virgin Hyperloop       $25k

       Buzzfeed               $25k

       Planet                 $14,472

Desktop Metal went public and the shares attributable to the receivership were distributed to a

brokerage account in the name of the receivership. In addition, Tower had an equity investment in

Palantir, which went public. Shares attributable to the receivership were distributed to a brokerage

account in the name of the receivership.

       The Receiver also discovered that Defendant Batashvili used Relief Defendant Tower

Equity LLC to invest $100,000 in National Training Services, LLC ("NTS"). The Receiver made

demand upon Chris Daigle, a member of NTS, to account for the disposition of the investment. Mr.

Daigle contends NTS went out of business and in response to the Receiver's demands provided the

Receiver with certain information regarding the distribution of the monies.      The Receiver has

follow-up questions outstanding to Mr. Daigle that have yet to be answered.




FIFTH REPORT OF THE RECEIVER                                                                   13
    Case 3:20-cv-02910-L Document 305 Filed 09/10/21                       Page 14 of 22 PageID 5054



        E.       MONIES AND METALS HELD BY BAYSIDE METAL EXCHANGE

        Once the Defendants received monies from the investor victims, the Defendants placed

orders for the metals themselves with Bayside Metal Exchange ("BME"). BME would, in turn,

usually deliver the metals to the depository for the investor. The Defendants, of course, would take

their illegal gains from the monies received from the investors before transferring monies to BME

for the purchase of the metals.

        When BME learned of the Receivership, BME froze all pending transactions with the

Defendants 6 . BME, in cooperation with the Receiver, provided the Receiver a list of all pending

transactions.    While the Receiver contends BME is required to turn over to the Receiver (for

distribution to the investors who placed the pending orders) the money BME received for pending

transactions, BME argues it did not assume that risk and instead is prepared to complete the

pending transactions and deliver the metals in their inventory.

        Putting aside the issue of whether BME should bear the risk and return all money it received

from the Defendants, the Receiver and BME reached an agreement whereby BME provides the

Receiver with a liquidation price for the metals it is holding for a customer and the Receiver

contacts the customer and finds out if the customer wishes to have the metals delivered or the

metals liquidated and the monies delivered. Such agreement is without prejudice to the rights of

any of the paiiies to the lawsuit, the Receiver, the customers, or BME. The liquidation price of the

metals BME had pending for delivery to the investors as of January 4, 2021 was $2,640,450.

        Since that time, the Receiver has worked with the investors and BME to arrange for either

the liquidation or delivery of metals to investors totaling $1, 790,499 .29.                  In addition, BME




6
  BME identified the following accounts as the Defendants or under the possession and control of the Defendants, and
froze pending transactions with Barrick Capital, Glencore Financial, Metals.com, Newmont Financial, Northwestern
Finance, and USA Mint.



FIFTH REPORT OF THE RECEIVER                                                                                  14
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                Page 15 of 22 PageID 5055



continues to hold metals in the name of the Defendants with an estimated liquidation value of

approximately $352,000.

       F.      POTENTIAL FRAUDULENT TRANSFER ACTIONS

       The Receiver is investigating the transfer of monies by the Defendants to third parties to

determine whether reasonably equivalent value was exchanged in good faith by the third party. For

instance, the Receiver identified more than $20 million that was transferred by the Defendants to

MagicStar Arrow Entertainment, LLC, an entity owned by Carlos Cruz ("MagicStar").              The

Receiver requested MagicStar to provide evidence of any goods or services provided to the

Defendants in exchange for the transfers, and to date MagicStar has failed to comply with the

Receiver's request. The Receiver identified numerous other significant transfers of funds for which

he is seeking evidence from the recipients of the goods or services provided in exchange.

       G.      THE MYRIAD OF ENTITIES OWNED BY DEFENDANTS

       The Receiver obtained evidence showing that as of the date of the Receivership, the

Defendants owned or controlled a myriad of entities. The Receiver submitted such eyidence of

control to the Comi and on March 22, 2021, the Court entered an Order Granting Receiver's

Motion to ldent(fj1 Certain Entities in Receivership [Docket No. 230] identifying the following

entities as subject to the Receivership Orders of the Couti:

                       Access Unlimited LLC
                       Administrative Account Services, LLC
                       Amerivise, LLC
                       Aqua Billboards
                       Best New Inc.
                       Chasing Gold
                       Chasing Metals, Inc.
                       Delaware Wholesale Inc.
                       Egon Pearson, LLC
                       Faulkner Management Corp.
                       Faulkner Music LLC
                       First American Estate & Trust
                       First American Savings, Inc.


FIFTH REPORT OF THE RECEIVER                                                                  15
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                Page 16 of 22 PageID 5056



                      Instribution, LLC, now Revo, LLC
                      Merrill Gold, LLC
                      Prometheus Laboratories, Int. (IBC)
                      Prometheus Laboratories, Int. (PIF)
                      Reagan Financial, Inc.
                      Resource Financial Services, Inc.
                      Retirement Insider, LLC
                      Street Invasion, Inc.
                      Stuttgart Industrial, Inc.
                      Tower Estates Holdings, Inc.
                      Tower Estates, Inc.
                      Tower Holdings, Inc.
                      Tower Property One, LLC
                      Tower Prope1iy Two, LLC
                      TX Admin., Inc.
                      USA Accounts, Inc.
                      USA Marketing, Inc.


       The Receiver is continuing to gather evidence of additional entities owned and controlled by

the Defendants that should be made subject to the Receivership Orders of the Court.

                                                IV.

    PENDING REGULATORY AND CIVIL ACTIONS AGAINST THE DEFENDANTS

       At the time the Receiver was appointed, there were regulatory actions pending against the

Defendants in twenty-one (21) States. Since June 26, 2021, the Receiver paiiicipated in the

regulatory actions pending in Kentucky and Montana, including the review and revision of a

consent decree proposed by the State of Montana.

                                                v.
              RECORDS OF THE DEFENDANTS AND RELIEF DEFENDANT

       The vast majority of the records of the Defendants and Relief Defendant Tower Equity were

digitally stored on various cloud platforms such as Microsoft, Google, Drop Box, Salesforce, Intuit,

and Amazon. Defendants Asher and Batashvili, as well as the IT managers for the Defendant

entities, claimed that because their personal computers were seized by the FBI, they were unable to



FIFTH REPORT OF THE RECEIVER                                                                   16
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                    Page 17 of 22 PageID 5057



retrieve their login and passwords required to access the cloud platforms. They claim that such

logins and passwords change often and are stored on the seized computers.

       The Receiver provided the SRO to each of the cloud platforms and demanded that they grant

the Receiver access.    After much delay and the threat of contempt actions by the Receiver,

Microsoft, Intuit, and Sales Force finally complied with the SRO and granted access to the

Receiver. Meanwhile, Google continued its refusal to grant access to the Receiver. As a result, the

Receiver filed an Emergency Motion for "Show Cause" Hearing to Hold Google, Inc. in Civil

Contempt". On the eve of the hearing on the contempt motion, the Receiver gained access to and

control of the Google platform.

       The information obtained by the Receiver from the digital platforms, as well as information

obtained from the primary office of the Defendants and others, has been loaded by the Receiver's

attorneys onto a DISCO platform. On June 25, 2021, the Receiver made access to this information

available to the Plaintiffs and the Defendants.      In addition, the Receiver made available for

inspection at the Receiver's office, documents from the Defendants' office that were not loaded

onto the DISCO platform, and copies of the bank records and credit card statements received from

the banks.

       On August 24, 2021, the Receiver received from the FBI a copy of images taken from the

computers and electronic equipment at the office of the Defendants at 8383 Wilshire Blvd., Beverly

Hills, California. The Receiver is in the process of loading the images onto the DISCO platform

and will make such images available to the parties in the lawsuit.

       Also, after numerous requests, the Receiver finally received relevant bank records from

Bank of America. The Receiver also obtained records from Wells Fargo and other banks. The

Receiver provided the bank records obtained to his accounting firm and the accounting firm is

working on a forensic accounting.


FIFTH REPORT OF THE RECEIVER                                                                  17
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                   Page 18 of 22 PageID 5058



                                                  VI.

                          RECOMMENDATIONS OF THE RECEIVER

       Based on the foregoing, the Receiver makes the following recommendations for the

continuation of the Receivership.

        A. PROCEDURES FOR RECEIVERSHIP

       The Administration Order establishes procedures for the Receiver to efficiently administer

the Receivership estate and sets forth the procedures for the Receiver to follow in selling personal

and real property. The Receiver will continue to follow these procedures in the administration of

the Receivership.

       B. CLAIMS PROCESS FOR INVESTORS AND CREDITORS

       A substantial amount of time was dedicated to the claims process established by the Court in

the Claims Order. Now that the claims have been received, analyzed, and recommended by the

Receiver to the Court, the Receiver is focused upon addressing any objections to his claim

recommendations.

       Once the Court enters an Order with a list of approved investor and creditor claims the

Receiver will make a proposal to the Court regarding the classification of the claims and the means

of distributing assets to approved claimants. Upon entry of an Order from the Court approving the

means of distribution of assets to approved claimants, the Receiver can begin distributing monies.

The Receiver anticipates the claims process can be completed within the fomih quarter of 2021 and

is hopeful an initial distribution of assets can be made in the first qumier of 2022.




FIFTH REPORT OF THE RECEIVER                                                                   18
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                       Page 19 of 22 PageID 5059



         C.      COMPELLING DISCLOSURE OF SOURCE OF ATTORNEYS' RETAINER

        The Receiver requested counsel for Defendants Batashvili and Asher to disclose the source

of the retainers they received to make a purported "limited appearance" for the Defendants. 7

Without any legal basis whatsoever, these counsel refused the Receiver's request, claiming the

Receiver has no basis to request such information. Consequently, on May 21, 2021 the Receiver

filed a Motion to Compel 8 requesting the Court to specifically order counsel to disclose the source

of their retainers. On May 24, 2021, the Court referred the Motion to United States Magistrate

Toliver. After hearing, on July 22, 2021, Magistrate Toliver granted the Receiver's Motion to

Compel and ordered counsel for Defendants Batashvili and Asher to disclose the source of the

retainers they received. [Docket No. 296]. In turn, they disclosed that at least a portion of their

retainers were received from an entity or entities in the name of Carlos Cruz the same Carlos Cruz

who owned MagicStar Arrow and received more than $20 million from the Defendants.

        D.      ENFORCE DEFENDANTS' COMPLIANCE WITH THE SRO

        As the Court is aware, the Receiver discovered that in blatant disregard of this Court's

Receivership Orders, Defendant Lucas Asher transferred $550,000 of monies that belonged to the

Receivership estate out of an account in which he was the sole signatory. After an evidentiary

hearing on the Receiver's Motion to Hold Defendant Lucas Asher in Civil Contempt of Comi,

Defendant Asher submitted to the Court an Agreed Order Finding Defendant Lucas Asher in

Contempt of this Court's Orders [Docket No. 216] (the "Contempt Order''). In the Contempt

Order entered by the Comi, the Court found Defendant Asher in civil contempt of court and

ordered that in order to purge himself of the contempt he was required to appear at a continued asset



7
  Attorneys from the law firms Bradley Arant Boult Cummings LLP and Quinn Emanuel Urquhart & Sullivan LLP
made a purported limited appearance as counsel for Defendants Asher and Batashvili for the purpose of seeking an
amendment to the SRO to allow for monies to be paid to the law firms. The Receiver opposed this motion.
8
  Motion to Compel [Docket No. 254] filed on May 21, 2021 (the "Motion").



FIFTH REPORT OF THE RECEIVER                                                                              19
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                Page 20 of 22 PageID 5060



deposition taken by the Plaintiffs and Defendant and provide "full, complete, and accurate

testimony".

       Pursuant to the Contempt Order, on January 29, 2021 the Plaintiffs and Receiver took the

asset deposition of Defendant Asher.      During the deposition Defendant Asher, represented by

counsel, testified under oath that he would provide the Receiver with ce1iain information requested

during the deposition. By letter from the Receiver to Defendant Asher's counsel dated February 16,

2021, the Receiver listed the information Defendant Asher promised during the deposition to

provide.

       Despite numerous demands by the Receiver, Defendant Asher failed to produce any of the

information he promised in his deposition. On July 1, 2021, the Comi entered an Order requiring

Defendant Asher to provide the information to the Receiver by July 29, 2021. [Docket No. 280].

On July 29, 2021, the attorney for Defendant Asher provided the Receiver with a letter that

provided some, but not all, of the information Defendant Asher promised in his deposition. On

August 4, 2021, the Receiver filed the Receiver's Response to Defendant Lucas Asher's Notice

Regarding Court's July 1, 2021 Order and Receiver's Requested Discovery Materials [Docket No.

294], identifying Defendant Asher's failure to produce all of the information promised at his

deposition. On August 30, 2021, Gene Besen of the law firm of Bradley Arant Boult Cummings

LLP sent the Receiver a letter providing additional information Defendant Asher promised to

produce at his deposition. On August 31, 2021, the Receiver responded with a letter identifying

four requests for information that Defendant Asher still had not answered. To date, Defendant

Asher has not fully complied with the Contempt Order and has not purged himself of his civil

contempt.

       The Receiver discovered that like Defendant Asher, Defendant Batashvili transferred nearly

a half million dollars of receivership assets out of an account in which Defendant Batashvili was the


FIFTH REPORT OF THE RECEIVER                                                                   20
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21                Page 21 of 22 PageID 5061



sole signatory. Consequently, on May 13, 2021 the Receiver filed the Receiver's Motion for "Show

Cause" Hearing to Hold Defendant Simon Batashvili in Civil Contempt and Brief in Support

[Docket No. 250] (the "Contempt Motion") and provided the Court with evidence that after entry of

the SRO, Defendant Batashvili transferred $492,500 out of an account at East West Bank in the

name of Tower Estates, Inc. in which Defendant Batashvili was the sole signatory. The Receiver

also provided the Cami with evidence that in April of 2020 Defendant Batashvili sought insurance

for two Rolex watches he owned and that had not been turned over to the Receiver. In addition, the

Receiver informed the Co mi as part of the Contempt Motion that Defendant Batashvili still had not

provided information to the Receiver that Defendant Batashvili promised during his deposition to

provide to the Receiver.

         To date, $457 ,000 of the $492,500 in receivership assets Defendant Batashvili hid from the

Receiver have been turned over to the receivership. In addition, Defendant Batashvili turned over

to the Receiver one of the two Rolex watches he owned and sought to insure in April, 2020.

Defendant Batashvili refuses to turn over or explain his inability to turn over the remaining Rolex

watch.    Defendant Batashvili provided the Receiver responses to some, but not all of the

information Defendant Batashvili promised during this deposition to provide to the Receiver. The

Motion is pending before the Cami.

         E. TIMELINE FOR THE RECEIVERSHIP

         The Receiver recommends continuation of the Receivership to complete the discovery,

seizure, and liquidation of additional assets; pursuit of claims against recipients of fraudulent

transfers; completion of the claims process described above; and distribution of the assets recovered

to the approved claimants. With the significant scope of the Receivership, number of investor

victims, and amount of loss, the Receiver estimates it will be necessary to continue the

Receivership in place through 2021 and into 2022.


FIFTH REPORT OF THE RECEIVER                                                                   21
 Case 3:20-cv-02910-L Document 305 Filed 09/10/21               Page 22 of 22 PageID 5062




Respectfully submitted, September 10, 2021.

                                              RECEIVER KELLY M. CRAWFORD


                                              Isl Kelly M Crawford
                                              Kelly M. Crawford, Receiver
                                              State Bar No. 05030700
                                              SCHEEF & STONE, L.L.P.
                                              500 North Akard, Suite 2700
                                              Dallas, Texas 75201
                                              Tele: 214/706-4200
                                              Fax: 214/706-4242



                                   CERTIFICATE OF SERVICE

       The undersigned hereby ce1iifies that on September 10, 2021 I electronically filed the

foregoing document with the clerk of the U.S. District Comi, Northern District of Texas, using the

electronic case filing system of the court.


                                                    Isl Kelly M. Crawford
                                                    KELLY M. CRAWFORD




FIFTH REPORT OF THE RECEIVER                                                                22
